Name: 2010/76/: Commission Decision of 9Ã February 2010 according a transitional period for implementing Regulation (EC) NoÃ 762/2008 of the European Parliament and of the Council on the submission by Member States of statistics on aquaculture with regard to the Czech Republic, Germany, Greece, Austria, Poland, Portugal and Slovenia (notified under document C(2010) 735)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  fisheries;  European Union law;  European construction;  economic analysis;  information technology and data processing
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/70 COMMISSION DECISION of 9 February 2010 according a transitional period for implementing Regulation (EC) No 762/2008 of the European Parliament and of the Council on the submission by Member States of statistics on aquaculture with regard to the Czech Republic, Germany, Greece, Austria, Poland, Portugal and Slovenia (notified under document C(2010) 735) (Only the Czech, German, Greek, Polish, Portuguese and Slovenian texts are authentic) (2010/76/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 762/2008 of the European Parliament and of the Council of 9 July 2008 on the submission by Member States of statistics on aquaculture and repealing Council Regulation (EC) No 788/96 (1), and in particular Article 5(2) and Article 7(1) thereof, Having regard to the request made by Slovenia on 25 November 2008, Having regard to the request made by the Czech Republic on 17 December 2008, Having regard to the request made by Germany on 19 December 2008, Having regard to the request made by Greece on 2 December 2008, Having regard to the request made by Austria on 19 December 2008, Having regard to the request made by Portugal on 22 December 2008, Having regard to the request made by Poland on 31 December 2008, Whereas: (1) In accordance with Article 7 of Regulation (EC) No 762/2008, the Commission may grant Member States a transitional period for implementing this Regulation in so far as the application of this Regulation to their national statistical systems requires major adaptations and is likely to cause significant practical problems. (2) Such transitional periods should be granted, at their request, to the Czech Republic, Germany, Greece, Austria, Poland, Portugal and Slovenia. (3) In accordance with Regulation (EC) No 762/2008, a Member State having been granted a transitional period shall continue to apply the provisions of Regulation (EC) No 788/96 for the duration of the transitional period granted. (4) In accordance with Article 5(2) of Regulation (EC) No 762/2008, the data on the structure of the aquaculture sector referred to in Annex V shall be submitted at intervals of three years. (5) The measures provided for in this Decision are in line with the opinion of the Standing Committee on Agricultural Statistics, instituted by Council Decision 72/279/EEC (2), HAS ADOPTED THIS DECISION: Article 1 Transitional periods regarding the submission of the data referred to in Annexes II, III and IV to Regulation (EC) No 762/2008 For the purposes of implementing Article 5(1) of Regulation (EC) No 762/2008: 1. The Czech Republic shall be granted a transitional period ending on 31 December 2009. The first reference calendar year shall be 2009. 2. Portugal shall be granted a transitional period ending on 31 December 2010. The first reference calendar year shall be 2010. 3. Germany, Greece, Austria, Poland and Slovenia shall be granted a transitional period ending on 31 December 2011. The first reference calendar year shall be 2011. Article 2 Transitional periods regarding the submission of the data referred to in Annex V to Regulation (EC) No 762/2008 For the purposes of implementing Article 5(2) of Regulation (EC) No 762/2008, the Czech Republic, Germany, Greece, Austria, Poland, Portugal and Slovenia shall be granted a transitional period ending on 31 December 2011. The first reference calendar year shall be 2011. Article 3 Transitional periods regarding the annual quality assessment report The transitional periods referred to in Articles 1 and 2 of this Decision shall apply mutatis mutandis for the purposes of implementing Article 6 of Regulation (EC) No 762/2008. Article 4 This Decision is addressed to the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Republic of Austria, the Republic of Poland, the Portuguese Republic and the Republic of Slovenia. Done at Brussels, 9 February 2010. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 218, 13.8.2008, p. 1. (2) OJ L 179, 7.8.1972, p. 1.